Citation Nr: 0422703	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.  

2.  Entitlement to an initial rating in excess of 20 percent 
for a neurological disability, manifested by left upper 
extremity weakness and incoordination.  

3.  Entitlement to an initial rating in excess of 20 percent 
for a neurological disability, manifested by left lower 
extremity weakness and incoordination.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1969.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a September 2001 rating 
decision.  In that decision, the RO granted service 
connection for a neurological disorder, and assigned separate 
10 percent evaluations, each, for the veteran's left upper 
and left lower extremities, effective March 15, 2000.  The RO 
also denied service connection for a stomach disorder, 
claimed as secondary to the veteran's service-connected eye 
condition; and denied a claim for service connection for 
diabetes mellitus, claimed as secondary to Agent Orange 
exposure.  The veteran filed a notice of disagreement (NOD) 
in October 2001, and the RO issued a statement of the case 
(SOC) in June 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
July 2003.  

In a January 2004 rating decision, the RO granted service 
connection for reflux esophagitis, as secondary to the 
veteran's service-connected eye disorder.  The RO awarded a 
10 percent rating effective December 14, 2000.  This is a 
grant of the full benefit sought on appeal for the veteran's 
claim for service connection for a stomach disorder claimed 
as secondary to his service-connected eye disability.  As 
such, that issue is no longer in appellate status.  

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection for a 
neurological disability, manifested by left upper extremity 
weakness, and incoordination and left lower extremity 
weakness and incoordination, the Board has characterized 
these issues in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  In January 2004, the RO 
awarded higher initial ratings, 20 percent each, for the 
service-connected left upper extremity and left lower 
extremity disabilities, also effective March 15, 2000.  
However, inasmuch as higher evaluations are available for 
each condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claims 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board's decision on the claim for service connection for 
diabetes mellitus, claimed as due to Agent Orange exposure, 
is set forth below.  The claims for an initial rating in 
excess of 20 percent for a neurological disorder, manifested 
by left upper extremity weakness and incoordination; and an 
initial rating in excess of 20 percent for a neurological 
disorder, manifested left lower extremity weakness and 
incoordination, are addressed in the remand following the 
decision; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for diabetes 
mellitus, as secondary to Agent Orange exposure, has been 
accomplished.  

2.  The veteran's personnel records reflect that he was 
stationed in Thailand from September to December 1968.  

3.  The veteran was awarded the Vietnam Service Medal, a 
medal awarded to all members of the Armed Forces of the 
United States serving in Vietnam; those members serving in 
Thailand, Cambodia, or Laos in direct support of operations 
in Vietnam, are also eligible to receive the award.  

4.  The record does not reflect any evidence of in-country 
visitation or service by the veteran in Vietnam.  

5.  As the veteran did not serve in Vietnam, he is not 
entitled to a presumption of exposure to Agent Orange during 
such service, and there is otherwise no objective evidence 
that establishes actual in-service Agent Orange exposure.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, as 
due to Agent Orange exposure, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for diabetes 
mellitus, claimed as secondary to Agent Orange exposure, on 
appeal has been accomplished.  

Through an August 2003 notice letter, as well as a June 2003 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's August 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that it would make reasonable efforts to help him 
obtain evidence necessary to support his claim, to include 
medical records, employment records, and records from other 
federal agencies.  The RO also requested that the veteran 
provide information, and, if necessary, authorization, to 
enable the RO to attempt to obtain any outstanding medical 
evidence pertinent to the claim for service connection for 
diabetes mellitus.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  As indicated above, the 
first three requirements clearly have been met in this case.  
As regards the fourth requirement, the Board notes that the 
veteran has not been explicitly informed of the need to 
submit all evidence in his possession, although he has been 
put on notice of the need to submit evidence to support his 
claim, especially with respect to submitting evidence 
documenting his time, if any, in Vietnam.  In this respect, 
the RO informed the veteran that if he had any records, 
photographs, or stamped mail documenting "in country" duty 
or visitation, that he should submit that evidence.  As such, 
the Board finds there is an implied request by the RO that 
the veteran submit any and all evidence to support his claim, 
whether that evidence is medical records or evidence he may 
have in his possession.  Hence, the Board finds that the 
fourth Pelegrini requirement as to content of the notice 
likewise has been met.   

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the case now before the Board, 
and, as noted above, documents meeting the VCAA notice 
requirements were provided after the September 2001 rating 
action on appeal.  However, the Board finds that the lack of 
full, pre-adjudication notice in this case does not, in away, 
prejudice the veteran.  

The Board notes that, in its September 2001 rating decision 
on appeal, the RO notified the veteran that there was no 
evidence of record that he actually served in Vietnam.  
Additionally, in the above noted August 2003 notice letter, 
the RO informed the veteran that it still needed approximate 
dates of when he was in Saigon either for purposes of duty or 
visitation, to include any other persons involved or the 
reason for the veteran's visit.  No such evidence has been 
received by the RO.  In this case, clearly, the veteran has 
been given more than ample opportunity to present pertinent 
information and evidence to support his claim for service 
connection for diabetes mellitus, claimed as secondary to 
Agent Orange exposure.  See, e.g., Wood v. Derwinski, 1 Vet. 
App. 190, 193 (holding that the duty to assist is not always 
a one way street).  

Records also reflect that the RO has attempted to verify any 
"in country" service in Vietnam through its Personnel 
Information Exchange System (PIES), through U.S. Air Force 
headquarters, and through the National Personnel Records 
Center (NPRC).  A March 2001 VA Form 3101 (Request for 
Information), following the RO's request to PIES, reflects 
the response that "available records indicate veteran had 
Vietnam service, however we are unable to verify dates."  
The RO was advised that it should contact U.S. Air Force 
headquarters.  In April 2001, the U.S. Air Force notified the 
RO that its request for information should be directed to the 
National Personnel Records Center (NPRC).  In August 2001, 
the NPRC provided the RO with the veteran's personnel 
records.  Neither PIES nor U.S. Air Force headquarters was 
able to identify any periods of "in country" duty in 
Vietnam by the veteran.  

Moreover, neither the veteran nor his representative has 
indicated that there is any other outstanding pertinent 
evidence that needs to be obtained.  As for obtaining a VA 
opinion with respect to the veteran's claim, the Board notes 
that a showing of a disability is not enough.  The veteran is 
required to show some causal connection between his or her 
disability and the period of military service before VA has 
an obligation to provide a medical examination or obtain a 
medical opinion under 38 U.S.C.A. § 5103A(d).  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, as there as 
is no evidence of Agent Orange exposure (as explained in more 
detail below), VA is not required to have the veteran undergo 
a medical examination or obtain a medical opinion in 
connection with the veteran's claim for service connection 
for diabetes mellitus as secondary to Agent Orange exposure.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claim for service connection for 
diabetes mellitus as secondary to Agent Orange exposure.  


II.  Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110, 1131.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of  38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acne form diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent/Agent 
Orange, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam," 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also 
VAOPGCPREC 7-93 ("Service in Vietnam" does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.  A showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying 
service in Vietnam.)  

Finally, service connection for disability claimed as due to 
exposure to Agent Orange also may be established by showing 
that a disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

III.  Analysis

Initially, the Board notes that the veteran has been 
diagnosed with diabetes mellitus, one of the enumerated 
conditions for which presumptive service connection due to 
Agent Orange exposure is available.  What this case turns on, 
however, is the question of whether, for purposes of 
application of the presumptions of service connection, and of 
Agent Orange exposure, the veteran served in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 
1975.  

A review of the veteran's personnel records reflects that he 
was assigned to the "635th MMSq, U-TapaoAfld, Thailand 
(PACAF)" from September to December 1968.  That the veteran 
was stationed in Thailand is not in dispute.  The veteran has 
also claimed that he served "in country" in Vietnam, and 
that he landed in Saigon, South Vietnam.  

The Board notes that the veteran was issued the Vietnam 
Service Medal.  The medal is awarded to all members of the 
Armed Forces of the United States serving in Vietnam and 
contiguous waters or airspace thereof, after July 3, 1965, 
through March 28, 1973.  Members of the Armed Forces of the 
United States in Thailand, Laos, or Cambodia, or the airspace 
there over, during the same period and serving in direct 
support of operations in Vietnam, are also eligible for this 
award.  See Army Regulation 600-8-22, Paragraph 2-13 
(February 25, 1995).  In this case, the veteran's receipt of 
the Vietnam Service Medal is not dispositive of the issue of 
service in Vietnam, as he was eligible for the award based on 
his service in Thailand.  

An August 1969 Lackland Air Force Base Ophthalmology 
consultation report reflects the veteran's reported history 
of serving in the continental United States (CONUS) and 
Thailand.  His service medical records do not reflect any 
reference to service in Vietnam.  Furthermore, the veteran 
has not submitted or alluded to any evidence that would 
support his claim that he served "in country" in Vietnam.  
Even accepting as true the veteran's statement that he landed 
in Saigon, South Vietnam, the veteran has not provided any 
additional information on regarding the details of any such 
landing as was requested by the RO.  As such, the landing 
cannot be presumed to meet the regulatory provision regarding 
duty or visitation in Vietnam.  

Given the lack of any documenting evidence of record that 
would indicate the veteran served in Vietnam, and the lack of 
any additional information from the veteran that could assist 
in verifying his claim of service "in country" in Vietnam, 
the Board finds that the evidence simply does not reflect 
that the veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Therefore, the veteran is not entitled to a 
presumption of exposure to Agent Orange during such service.  

The Board also notes that there is no evidence to establish 
that the veteran was, in fact, actually exposed to Agent 
Orange in service.  As such, the veteran is similarly not 
entitled to the presumption of service connection for 
diabetes mellitus on the basis of such exposure, and cannot 
establish service connection for diabetes mellitus, on a 
direct basis, as due to such exposure. 

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layperson 
without the appropriate expertise, he cannot credibly 
establish either Vietnam service, as defined by statute and 
regulation, or exposure to Agent Orange on the basis of his 
assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus, as due to Agent Orange 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the objective evidence simply 
does not support the veteran's assertions of service in 
Vietnam, or exposure to Agent Orange during such service, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for diabetes mellitus, as due to Agent 
Orange exposure, is denied.  


REMAND

The Board notes that, with respect to the claims on appeal 
for an initial rating in excess of 20 percent for a 
neurological disability, manifested by left upper extremity 
weakness and incoordination, and an initial rating in excess 
of 20 percent for a neurological disability, manifested by 
left lower extremity weakness and incoordination, the record 
does not include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom, as well as identify 
the evidence and information necessary to substantiate the 
veteran's claims.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Hence, a remand for compliance with the VCAA's notice 
requirements is warranted.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  
Additionally, the RO's notice letter should request that the 
veteran submit all medical evidence pertinent to his claims 
that is in his possession.  The RO should attempt to obtain 
any pertinent outstanding evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  In adjudicating the claims, the RO must document its 
specific consideration of whether staged rating (assignment 
of different ratings for distinct periods of time based on 
the facts found), pursuant to Fenderson, is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically with regard to his claims 
for initial ratings in excess of 20 
percent for a left upper extremity 
disability and a left lower extremity 
disability.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims 
and specific notice as to the type of 
evidence necessary to substantiate the 
claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should also invite the veteran to submit 
all evidence pertinent to the claims that 
is in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
decide the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for an 
initial rating in excess of 20 percent 
for a neurological disability, manifested 
by left upper extremity weakness and 
incoordination; and for an initial rating 
in excess of 20 percent for a 
neurological disability, manifested by 
left lower extremity weakness and 
incoordination, in light of all pertinent 
evidence and legal authority.  In 
adjudicating each claim, the RO must 
document its specific consideration of 
whether staged rating, pursuant to 
Fenderson (cited to above) is 
appropriate. 

6.  Unless the claims are granted to the 
veteran's satisfaction, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to all additional legal 
authority considered-to specifically 
include 38 C.F.R. §§ 3.102 and 3.159-as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 

Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



